In anaction to rescind provisions of a settlement agreement dated November 19, 2003, which was incorporated but not merged in the judgment of divorce entered June 30, 2004, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Baltin, J), dated October 30, 2006, as denied that branch of her motion which was for summary judgment rescinding the child support and maintenance provisions of the agreement.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, the Supreme Court did not err in denying that branch of her motion which was for summary judgment rescinding the child support and maintenance provisions of the parties’ settlement agreement (see generally McMains v McMains, 15 NY2d 283, 291 [1965]; Woods v Bard, 285 NY 11 [1941]; Rodgers v Rodgers, 235 NY 408 [1923]; Butler v Butler, 206 App Div 214 [1923]). Ritter, J.P., Santucci, Covello and Carni, JJ., concur.